Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 18, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160482(81)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  JOHN LAWRENCE HARPER,                                                                                Elizabeth T. Clement
           Plaintiff-Appellee/                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
           Cross-Appellant,
                                                                    SC: 160482
  v                                                                 COA: 345299
                                                                    Macomb CC: 2017-000230-NO
  ASHGROVE APARTMENTS, ASHGROVE
  APARTMENTS OF STERLING
  HEIGHTS II, LTD., and ELON PROPERTY
  MANAGEMENT, LLC,
             Defendants/Third-Party Plaintiffs-
             Appellants/Cross-Appellees,
  and
  BBEK CONSTRUCTION, LLC,
             Defendant/Third-Party Defendant-
             Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of cross-appellees to extend the time for
  filing their answer to the cross application for leave to appeal is GRANTED. The answer
  submitted on December 17, 2019, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 18, 2019

                                                                               Clerk